Citation Nr: 1817764	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Mark Pepin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to January 1970, with service in U.S. Army Europe (USAEUR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2017, the Veteran testified at a videoconference hearing before Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the record.  In a January 2018 letter, the Board informed the Veteran that he had the option to have another hearing before a VLJ who would participate in any decision made on his appeal.  However, in a February 2018 letter, the Veteran's representative declined that option and requested that the appeal be decided on the evidence of record, which includes the transcript of the September 2017 hearing and newly submitted letter from a private physician.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Additional development is required before the issues on appeal are adjudicated; specifically, complete Social Security Administration (SSA) records should be obtained, and another VA medical examination and opinion is necessary, for the reasons discussed below.

Initially, the Board notes that a SSA disability determination and transmittal is associated with the record; however, it does not appear that complete SSA records were obtained.  The SSA transmittal indicates that a previous disability report was issued in February 2004 but the record does not contain such report.  Additionally, there are no medical records associated with the SSA disability report of record.  Upon remand, a request for complete SSA records, to include all disability reports and medical evidence should be made.

Next, the Board notes that the Veteran submitted a positive nexus opinion from a private orthopedic surgeon; in which he determined that the Veteran's "chronic lumbosacral pain has a causal nexus to his military service."  He noted the Veteran's in-service fall which resulted in a back strain and stated that it was the beginning of a low back condition which now meets the criteria of invertebral disc syndrome.  However, this opinion is inadequate as no rationale was provided with this opinion .  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  Additionally, it does not appear that the private physician reviewed all of the Veteran's medical records as he noted that he reviewed 200 pages of medical records although the medical evidence of record at the time consisted of well over 200 pages.

Although in April 2013, a VA physician provided a negative medical opinion regarding the low back disability, in light of the fact that there may be outstanding SSA records, another VA opinion should be obtained that considers complete SSA records.

Regarding hearing loss, during the September 2017 Board hearing, the VLJ indicated that another VA audiological examination and opinion was necessary to determine whether the Veteran had a current hearing loss disability, and its relationship, if any, to service.  Additionally, an opinion is necessary regarding the relationship, if any, between the reported hearing loss disability and the service-connected tinnitus granted in the Board's January 2018 decision.  As such, an additional VA examination must be provided on remand.  The Board notes that the orthopedic surgeon opined that tinnitus has a causal nexus to military service with sensory neural hearing loss; however, the Board assigns little probative value to this opinion as the orthopedic surgeon has not provided any rationale for his opinion.  

During the September 2017 Board hearing, the Veteran indicated that he has only received VA medical treatment, therefore, in light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Upon completion of directive #1, contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.  Required notice must be provided to the Veteran and his representative.

3.  Upon completion of directives #1 and #2, schedule the Veteran for a VA audiological examination to determine the nature and etiology of bilateral hearing loss.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should address the following:

a)  Does the Veteran have hearing loss, and if so, is it at least as likely as not that it had its onset in, or is otherwise etiologically related, to his military service?  The examiner is asked to provide the opinion on etiology regardless of whether her hearing loss is currently disabling for VA purposes.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to service.

b)  It is at least as likely as not that the Veteran's bilateral hearing loss is due to, or aggravated by, his service-connected tinnitus?

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

4.  Upon completion of directives #1 and #2, schedule the Veteran for a VA examination   with an appropriate clinician to determine the nature and etiology of his current back disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner should address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service?

b)  Is it at least as likely as not that the low back disability is related to any in-service event or injury?

c)  Is it at least as likely as not that the low back disability manifested within one year of active duty service?

The examiner should discuss the February 2018 opinion provided by the private orthopedic surgeon and the prior VA examination opinion of record.

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and afforded the appropriate opportunity to respond.  Then, return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




